FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT





FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, dated as of July 11, 2001,
between Chesapeake Corporation, a Virginia corporation (the "Company"), and
Andrew J. Kohut (the "Executive").



WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement (the "Agreement") dated September 13, 1999;

WHEREAS, pursuant to Section 10 of the Agreement, the Agreement may be amended
by mutual consent of the Company and the Executive; and

WHEREAS, the Company and the Executive desire to amend the Agreement;

NOW THEREFORE, the Agreement is hereby amended in the following respects:

FIRST: The following new Section 2 (d) is added to the Agreement:

(d) For purposes of this Section 2, "Cause" means the Executive's conviction by
a court of competent jurisdiction for, or pleading no contest to, a felony.

SECOND: The following new Section 3 (c) is added to the Agreement:

(c) For purposes of this Section 3, "Cause" means: (a) conduct involving
dishonesty or fraud or activities that may reasonably be expected to have a
materiel adverse effect on the property, business or reputation of the Company;
(b) conviction or admission of, or a plea of guilty or no contest to, a felony;
(c) breach of any material obligation to the Company; or (d) willful failure to
perform duties to the Company which is not corrected within thirty (30) days of
prior written notice by the Company to the Executive or willful misconduct in
the performance of such duties.

THIRD:

Section 8 (a) is deleted and Sections 8 (b), 8 (c), and 8 (d) are renumbered as
8 (a), 8 (b) and 8 (c), respectively.



Except as provided above, the terms of the Agreement shall remain in effect.

IN WITNESS WHEREOF

, the Company has caused this First Amendment to Executive Employment Agreement
to be duly executed on its behalf and the Executive has duly executed this First
Amendment to Executive Employment Agreement, all as of the date first above
written.





     

Chesapeake Corporation

       

/s/ Andrew J. Kohut                

 

By:

/s/ Thomas A. Smith                    

Andrew J. Kohut

   

Thomas A. Smith

       

Date: July 25, 2001                 

 

Title:

Vice President - Human Resources

               